NEWMAN, J.,
dissenting.
I dissent from the denial of the petition for reconsideration. Even if, after reconsideration, we would reach the same result as in our opinion, we should correct it, because it is decided on incorrect grounds.
We held that, under former ORS 133.739, the limitation period had run against plaintiffs claim, because the period commenced when the interception occurred. 103 Or App 381, 384, 797 P2d 399 (1990). That statute provides for an action within two years by
“any person whose * * * oral communication was intercepted, disclosed or used in violation of ORS 133.724 or 133.737 * * (Emphasis supplied.)
Plaintiffs complaint alleges that he was injured by disclosure or use of his oral communication. The statute speaks in the disjunctive. Contrary to its plain language, our opinion required that plaintiff have commenced the action within two years after the interception of his oral communication. We should allow the petition and reconsider our opinion accordingly.